FRICK, J.
I have had much difficulty in arriving at a. conclusion in this case. I have always entertained much doubt as to whether the injury from which the applicant, Mr. Snyder, is suffering is the result of an accident within the purview of our statute. As I read the evidence the work in the flue was done in the usual and ordinary way. The gases in the flue were known to be there, and the purpose for which the flue was constructed was to carry off the gases, and thus make them harmless. Mr. Snyder and his companion, on entering the flue, expected to encounter the gases, precisely the same as they would have expected to meet the cold air on an unusually cold day in midwinter by leaving a heated room to go into the open air to do some work. If under such conditions one or the other had contracted a severe cold, I cannot see how that cold could be said to be the result of an accident. So here, the mere fact that Mr. Snyder was affected by the gases in the flue contrary to his expectations cannot constitute an accident. If something had gone wrong with his respirator, or if something unexpected or unforeseen had happened in the flue causing an excessive amount of gas to be present, or if Mr. Snyder had been accidentally tripped or had fallen by reason of which his respirator had become displaced, and he had thus inhaléd an excessive amount of gas, there would be at least some basis for the contention that there was an accident. The mere fact, however, that he was *29affected by the gases in the flue, as I view it, does not constitute an accident. While it is true that an accident is “an event not within one’s foresight and expectation resulting in a mishap causing injury,” it is not every unexpected consequence or result that constitutes an accident. As I view it, if an accident actually occurs it exists as such whether any injury results therefrom or not. The injury is not the accident, but it is merely the result of the accident. In this case, as I see it, if there was an accident Mr. Snyder’s companion, who was with him in the flue, must also have suffered an accident, the only difference between him and Mr. Snyder being that the former escaped without injury, while the latter did not. Mr. Snyder’s companion was, however, not subjected to an accident, and if he was not I cannot see how Mr. Snyder was. The mere fact, therefore, that Mr. Snyder was deleteriously affected by the gases in the flue is assumed as constituting the accident in this case. The consequential injury is therefore taken as constituting the accident. In view, however, that all of my associates have arrived at the conclusion that Mr. Snyder met with an accident within the meaning of our statute, and that his ailment is the result of that accident either in whole or in part, I must be wrong in my conclusion. I therefore yield to the judgment of my associates, and for that reason concur in their conclusion.